                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

STEVEN MAKINSTER,                          )      Case No.:    3:17-cv-01357-AC
                                           )
              Plaintiff,                   )
                                           )
              V.                           )      ORDER AWARDING ATTORNEY
                                           )      FEES PER 28 USC 2412(d)
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner,                       )
Social Security Administration.            )
                                           )
              Defendant.                   )
                                           )


       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412, an attorney fee in the amount of $6,810.71 is awarded to Plaintiff. It is

ordered that the attorney fee will be paid to Plaintiff's attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct.

2521 (2010). If Plaintiff has no such debt, then the check shall be made payable to

Plaintiff's attorney, George J. Wall, and mailed to Plaintiff's attorney's mailing address

at: 825 NE 20TH Ave., Suite 330, Portland OR 97232. If Plaintiff has such debt, then

the check for any remaining funds after offset of the debt shall be made payable to

Plaintiff and mailed to Plaintiff's attorney's mailing address stated above.




                                                    $TATES DISTRICT JUDGE
                                                 l_)
Page 3 - PETITION FOR EAJA FEES
